     Case: 1:18-cv-08175 Document #: 48 Filed: 06/17/19 Page 1 of 1 PageID #:765

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                                 Eastern Division

Kove IO, Inc.
                                   Plaintiff,
v.                                                  Case No.: 1:18−cv−08175
                                                    Honorable Rebecca R. Pallmeyer
Amazon Web Services, Inc.
                                   Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, June 17, 2019:


       MINUTE entry before the Honorable Rebecca R. Pallmeyer: Motion for leave to
appear pro hac vice [47] is granted. Mailed notice. (etv, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
